Citation Nr: 1233310	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-03 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for diabetes mellitus (DM).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 





INTRODUCTION

The Veteran had active service in the United States Marine Corps from September 1964 to September 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  Jurisdiction over the case was subsequently transferred to the RO in St. Petersburg, Florida.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The Board notes that the Veteran perfected an appeal with respect to the issue of entitlement to service connection for bilateral hearing loss disability.  A review of the record shows that in a February 2009 Decision Review Officer (DRO) decision, the Veteran was granted entitlement to service connection for bilateral hearing loss disability.  There is no indication from the record that the Veteran has expressed his disagreement with the disability rating assigned in that decision.  Therefore, this is considered a full grant of the benefit sought on appeal and the Board has limited its consideration accordingly.  

The issue of entitlement to service connection for DM is addressed in the REMAND following the order section of this decision. 


FINDING OF FACT

The Veteran has PTSD that is etiologically related to traumatic events experienced while in active service.


CONCLUSION OF LAW

PTSD was incurred on or aggravated during active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011). 

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The U.S. Court of Appeals for Veterans Claims (Court) has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Generally, service connection for PTSD based on an in-service stressor requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran has reported that he has PTSD as a result of his experiences while serving in a recovery effort while serving in Iceland and in combat operations in the Republic of Vietnam.  A review of the Veteran's service personnel records (SPRs) shows that the Veteran crossed the Arctic Circle in route from Iceland to Greenland in September 1966 to participate in a special mission.  Particulars regarding the mission are not of record in the SPRs.  Additionally, the Veteran's SPRs indicate that he participated in operations against insurgent Communist Viet Cong Forces in the Republic of Vietnam.  Specifically, the Veteran was noted to have participated in Vietnamese Counter-Offensive, phase II; Operation Houston, phase IV in the vicinity of Thua Thien Province in the Republic of Vietnam; and in Operation Mameluke Thrust, in the vicinity of Quang Nam Province in the Republic of Vietnam.  

Based on this information, the Board concedes that the Veteran participated in combat operations while serving in the Republic of Vietnam and concedes his reported stressors relating to that service.  

A review of the post-service medical evidence of record shows that the Veteran was first seen for complaints of mental health difficulties at the VA Medical Center in July 2007.  At that time, the Veteran reported various PTSD stressors, to include seeing dead bodies for the first time when he went to Greenland to participate in an operation to recover the remains of a Navy spy plane which had crashed there.  He reported that the body parts had been preserved as a result of the cold weather and that they found 10 bodies and two bags of body parts.  The Veteran also reported witnessing atrocities in Republic of Vietnam, which he preferred to not talk about.  He also reported that he came under rocket and mortar attack on numerous occasions while serving in the Republic of Vietnam.  Based on the history provided by the Veteran and a mental status examination, the attending psychiatrist noted that the Veteran met the criteria for a diagnosis of PTSD.  

In January 2009, the Veteran was afforded a VA examination.  At that time, the Veteran again reported the stressors discussed above.  Based on the history provided by the Veteran and a mental status examination, the examiner diagnosed subclinical PTSD.  The examiner noted that the Veteran did indeed have some significant stressors while in service, but that it also seemed quite clear that the Veteran's personal resources largely served to buffer him from a full-blown PTSD diagnosis.  The examiner further noted that there were some symptoms that were not sufficient to reach full diagnostic criteria.  

Also of record is a September 2009 psychiatric evaluation performed by a private psychiatrist.  At that time, the Veteran again reported his experiences while serving in the Republic of Vietnam as stressors for PTSD.  Based on the history provided by the Veteran and a mental status examination, the examiner diagnosed PTSD and major depression.  

In April 2012, the Veteran was afforded another VA examination.  At that time, the Veteran again discussed his experiences during active service as stressors for PTSD.  Based on the history provided by the Veteran and a mental status examination, the examiner noted that the Veteran did not have a diagnosis of PTSD that conformed to DSM-IV criteria.  Rather, the examiner diagnosed alcohol abuse and mood disorder not otherwise specified.  The examiner specifically stated that the Veteran did not persistently re-experience his traumatic events.  However, in the discussion of the Veteran's symptoms that could be associated with PTSD, the examiner noted that the Veteran experienced intrusive recollections, nightmares of the traumatic events, flashbacks, distressing memories, and physical responses to triggers.  These are all symptoms that the examiner associated with the persistent re-experiencing criteria for a diagnosis of PTSD in accordance with the criteria outlined in the DSM-IV.  This is inconsistent with the examiner's statement that the Veteran did not have PTSD because he did not persistently re-experience his traumatic events.  Due to the inconsistencies noted, the Board finds that this examination report is inadequate upon which to base a denial of entitlement to service connection for PTSD.  

In sum, the Board has conceded the fact that the Veteran experienced traumatic events in service that are considered stressors for PTSD.  A VA Medical Center psychiatrist reported that the Veteran met the criteria for a diagnosis of PTSD.  While the January 2009 VA examiner only diagnosed the Veteran with subclinical PTSD, he did make a finding that the Veteran experienced many of the symptoms that are generally related to PTSD.  Finally, the Veteran's private psychiatrist has competently diagnosed the Veteran as having PTSD.  

Therefore, the Board finds that the evidence for and against the claim is at least in equipoise.  Therefore, the benefit of the doubt must be resolved in favor of the Veteran and so, entitlement to service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The Board finds that additional evidence is required before the Veteran's claim of entitlement to service connection for DM is decided.  

The Veteran has reported that he has DM as a result of his exposure to herbicides while in active service.  A review of the Veteran's SPRs shows that he did in fact have service in the Republic of Vietnam.  Therefore, his exposure to herbicides during active service is conceded. 

A review of the medical evidence of record shows that the Veteran has a history of impaired glucose intolerance.  In a private treatment problem list, it is noted that the Veteran has DM type II. 

However, in January 2009 and April 2012 the Veteran was afforded VA examinations.  The January 2009 VA examiner noted that based on the objective evidence, the Veteran had impaired fasting glucose, not DM type II.  The April 2012 VA examiner noted that the Veteran had impaired fasting glucose, but did not state specifically that the Veteran did not meet the criteria for a diagnosis of DM.  

As there seems to be some question as to whether the Veteran actually has DM, the Board finds that the claims file should be returned to the April 2012 VA examiner for an addendum opinion expressly stating whether the Veteran actually has DM.  

Additionally, while there is a private treatment active problem list of record, there are no treatment notes indicating when the Veteran was actually diagnosed with DM by his private provider and what sort of treatment, if any, he receives for such.  Therefore, in available, these treatment records should be obtained before a decision is rendered with regard to this issue.  

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran, specifically including any available private treatment records for DM.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts, in order to allow them the opportunity to obtain and submit those records for VA review.

2. The Board notes that in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims files, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein.

3. Then, the Veteran's claims files should be forwarded to the VA examiner who performed the April 2012 VA examination for a complete review of the claims files and an addendum opinion.

Based on a review of the record, the examiner should clearly state whether the Veteran does in fact have DM.  If the Veteran does not have DM, the examiner should clearly state the current diagnosis, if any, and explain why it does not fulfill the criteria for a diagnosis of DM.  

The supporting rationale for all opinions expressed must be provided.  

If the April 2012 VA examiner is not available, the claims files should be provided to and reviewed by another examiner with sufficient expertise to provide the required opinions with the supporting rationale.  Another VA examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

4. The RO or the AMC should confirm that the addendum examination report and any opinions provided comport with this remand and undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the Veteran's remaining claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
      
This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


